Citation Nr: 1401786	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1) Entitlement to a disability rating in excess of 10 percent for a left ankle disability. 

2) Entitlement to a disability rating in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The rating decision continued a 10 percent disability evaluation for both the left and right ankles. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During a May 2012 hearing before the undersigned Veterans Law Judge, the Veteran reported that his left and right ankle conditions have worsened since the most recent examination, which was conducted in April 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left and right ankle conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claims.  

The Board also observes that the Veteran receives continuing VA treatment for his ankle conditions from the San Francisco VAMC.  VA treatment records, generated after April 2012, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  As of May 2012, the Veteran has indicated that he has not recently received private treatment for his ankle conditions.  




Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding records of VA treatment from the San Francisco VAMC and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

3. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his left and right ankle conditions, which should include whether he has instability of the left or right ankle, as well as the impact of the ankle conditions on his ability to work.  He should be provided an appropriate amount of time to submit this evidence. 

4. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by an examiner who has not previously examined him, for evaluation purposes.

The purpose of the examination is to determine the current nature, extent, and severity of his left and right ankle conditions.  The claims file should be made available to and reviewed by the examiner.  

All appropriate tests and studies should be conducted, including an appropriate range of motion examination with specific findings as to dorsiflexion and plantar flexion of the left and right ankles.  The examiner should express all findings in degrees and note the degree where painful motion begins, if at all.

The examiner should indicate whether the limited motion of the left ankle, if any, is best characterized as marked or moderate.  The examiner should also indicate whether the limited motion of the right ankle, if any, is best characterized as marked or moderate.  

The examiner should note the presence, or absence, of (i) ankylosis of the ankle, noting plantar flexion and dorsiflexion; (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (iii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and (iv) astragalectomy.   

The examiner must also comment as to whether the Veteran has instability of the right and/or left ankle, and if so, the frequency and severity of that instability.

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  The examiner must record the Veteran's complaints of pain, instability, fatigability, lack of coordination, loss of endurance, and loss of range of motion.  The examiner should also note the extent of the Veteran's symptomology, including pain, if the Veteran were not to take prescription medication, such as Vicodin.    

All findings and conclusions should be set forth in a legible report.  

5. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

